internal_revenue_service number release date index number -------------------------------------------------- ------------------------------------------------------------ -------------- -------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-131151-16 date march ------------------------------------------------------------------------ plan statute ------ state ---------------------- dear ----------------- this is in response to your request dated date in which you request a private_letter_ruling regarding whether an election proposed to be offered to certain participants in the plan would be a cash_or_deferred_arrangement under sec_1 k - a of the income_tax regulations if so whether the cash_or_deferred_arrangement would affect the plan’s qualified status and if so the federal tax consequences of the loss of qualified_plan status the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the plan is a governmental defined benefit pension_plan under sec_414 of the internal_revenue_code established effective ---------------------- the plan covers the employees of every department and agency of the state including its public hospitals the plan’s most recent favorable determination_letter is dated date in anticipation of the state privatizing or closing its public hospitals the state legislature enacted statute both houses of the state legislature initially passed the legislation but the state’s governor vetoed the legislation however the state legislature overrode the veto and enacted statute due to a legal challenge statute is not currently effective pending the outcome of the legal challenge statute provides that employees of the state’s public hospitals whose positions are being abolished or who are directly affected by a reduction-in-force or workforce restructuring plan including privatization could in lieu of exercising their reduction-in-force rights under state law elect one of the following plr-131151-16 voluntary severance benefit - a one-time lump-sum cash payment of a percentage of base salary per year_of_service worked not to exceed a certain amount or special retirement benefit - a subsidized early_retirement_benefit under the plan that would permit the employee to retire with an unreduced retirement benefit at an earlier age or with less service than previously permitted under the plan based on the facts and representations stated above the plan requests three rulings first the plan requests a ruling whether if statute becomes effective the election created by statute would constitute a cash_or_deferred_arrangement under sec_1_401_k_-1 second if the election created by statute would constitute a cash_or_deferred_arrangement under sec_1_401_k_-1 the plan requests a ruling whether that cash_or_deferred_arrangement would cause the plan to fail the qualification requirements for retirement plans under sec_401 third if the existence of the cash_or_deferred_arrangement would cause the plan to fail the qualification requirements of sec_401 the plan requests a ruling on the federal tax consequences of the disqualification to the plan and its members and beneficiaries with respect to your first ruling_request sec_1_401_k_-1 defines a cash_or_deferred_arrangement as except as otherwise provided an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 sec_1_401_k_-1 provides that a cash or deferred election is any direct or indirect election or modification of an earlier election by an employee to have the employer either provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation the election permitted by statute allows an employee who is already a participant in the plan to choose either a the voluntary severance benefit or b a subsidized early_retirement_benefit the voluntary severance benefit provides an amount of cash or other taxable benefit that is not currently available the early_retirement_benefit provides an accrual or other benefit under a plan deferring the receipt of compensation_for this purpose the term other benefit in sec_1_401_k_-1 covers a wide variety of potential benefits and includes a subsidized early_retirement_benefit that is paid under a pension_plan and that an employee would otherwise not be eligible to receive accordingly if statute becomes effective the election granted to the state employees under statute with respect to the benefit they receive upon separation_from_service would constitute a cash or deferred election within the meaning of sec_1_401_k_-1 because it is an election between an amount in the form of cash or some other taxable plr-131151-16 benefit that is not currently available and an accrual or other benefit under a plan deferring the receipt of compensation because the election would constitute a cash or deferred election it creates a cash_or_deferred_arrangement within the meaning of sec_1_401_k_-1 with respect to your second ruling_request sec_401 provides that a profit- sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan shall not be considered as not satisfying the requirements of sec_401 merely because the plan includes a qualified_cash_or_deferred_arrangement sec_1_401_k_-1 provides that a plan other than a profit-sharing stock bonus pre-erisa money purchase pension or rural_cooperative_plan does not satisfy the requirements of sec_401 if the plan includes a cash_or_deferred_arrangement for this purpose a cash_or_deferred_arrangement is part of a plan if any contributions to the plan or accruals or other_benefits under the plan are made or provided pursuant to the cash_or_deferred_arrangement in accordance with our conclusion above that statute if it becomes effective would create a cash_or_deferred_arrangement the plan which is a defined_benefit_plan and not a profit-sharing stock bonus pre-erisa money purchase pension or rural_cooperative_plan would not satisfy the qualification requirements of sec_401 because it would include a cash_or_deferred_arrangement with respect to your third ruling_request in accordance with revproc_2017_1 2017_1_irb_1 dollar_figure and we decline to rule on the federal tax consequences to the plan and its members and beneficiaries of disqualification of the plan because such a ruling would involve facts pertaining to taxpayers other than the plan and would be hypothetical given that statute is not currently effective and may never become effective the plan has not been reviewed in addressing this ruling_request and this letter is not a determination as to the whether the plan or any provision of the plan not expressly discussed satisfies the qualification requirements of sec_401 for more information about the process for obtaining a determination_letter if available from the internal_revenue_service tax_exempt_and_government_entities_division employee_plans see revproc_2016_4 2017_1_irb_146 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke plr-131151-16 or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely laura b warshawsky senior technician reviewer qualified_plans branch tax exempt government entities office of the associate chief_counsel
